  Case 19-23254          Doc 25    Filed 08/06/20 Entered 08/06/20 08:27:39      Desc Main
                                     Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS


Chapter:        13
Case No:        1923254

In re:          ZORAIDA GONZALEZ



Account Number: 2448


                             WITHDRAWAL OF PROOF OF CLAIM


COMES NOW, Portfolio Recovery Associates, LLC by PRA Receivables Management, LLC
agent. Pursuant to the Federal Rule of Bankruptcy Procedure 3006, withdraws its proof(s) of
claim 13 filed on or about 10/17/2019 in the amount of $955.28 .

On this 8/6/2020.



By: /s/ Dolan Mason
    Dolan Mason, Bankruptcy Representative
    PRA Receivables Management, LLC.
         POB 41067
         Norfolk, VA 23541
         E-mail: Bankruptcy_Info@portfoliorecovery.com
